Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 15, 17, 20, 24, 28, 31, and 96, drawn to a wick for concentrating an analyte and a kit.

Group II, claim(s) 49-51, 56, 59, 61, 62, 66, and 67, drawn to a system for the detection of an analyte.

Group III, claim(s) 82, drawn to a method of detecting and/or quantifying an analyte comprising applying said solution to a wick.

Group IV, claim(s) 86, drawn to a method of detecting and/or quantifying an analyte in a sample in a system.



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of: a wick; a paper configured to receive a sample; a first region containing a first component of an aqueous two-phase system (ATPS); where said first component is in a dry form; and a second region containing a second component of an aqueous two-phase system (ATPS) where said second component is in a dry form, this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Kamei et al. (US 2015/0253320 A1) in view of .  
In particular, Kamei et al. teaches:  
a wick for concentrating an analyte within an aqueous two-phase extraction system in a paper (Para. [0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix is: a: configured to receive and/or contain an ATPS or components thereof); (Para. [0395]; a porous matrix configured to concentrate the target analyte as the target analyte flows through the porous matrix, said wick comprising: a paper configured to receive a sample (Para. [0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix is: a: configured to receive and/or contain an ATPS or components thereof); (Para. [0348], a paper fluidic device). 
Kamei also teaches that the device is configured such that application of the sample to the device hydrates the ATPS (Para. [0149], LFA comprises a porous matrix into which is disposed the ATPS or components thereof); 
a first region containing a first component of an aqueous two-phase system (ATPS) where said first component is in a dry form (Para. [0168], first ATPS component is dehydrated on a first portion of the LFA); and 
a second region containing a second component of an aqueous two-phase system (ATPS) where said second component is in a dry form (Para. [0168], second ATPS component is dehydrated on a second portion of the LFA); 
wherein said first region and said second region are disposed so that when said wick is contacted with a fluid sample (Para. (0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix is: a: configured to receive and/or contain an ATPS or components thereof); (Para. [0348], paper fluidic device...is configured such that application of the sample to the device hydrates the ATPS); (Para. [0168], first portion and the second portion are same).
Kamei further teaches that said first component of said ATPS is hydrated before said second component; or wherein said paper comprises a region containing both a first component of an aqueous two-phase system (ATPS) and a second component of an aqueous two-phase system where said first component and said second component are in a dry form so that when said wick is contacted with a fluid sample (Para. [0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix ts: a: configured to receive and/or contain an ATPS or components thereof); (Para. [0348], paper fluidic device...is configured such that application of the sample to the device hydrates the ATPS); (Para. [0168], first ATPS component is dehydrated on a first portion of the LFA...second ATPS component is dehydrated on a second portion of the LFA), said first component of said ATPS and said second component of said ATPS (Para. [0168], first ATPS component is dehydrated on a first portion of the LFA...second ATPS component is dehydrated on a second portion of the LFA) are hydrated at substantially the same time (Para. [0167], ATPS components will be rehydrated as the sample flows; Para. [0041], FIG. 16 B, paper device architectures using dehydrated PEG-Salt ATPS components...Simple architecture with a combined PEG and Salt segment).

Kamei further teaches the wick of claim 1, wherein said paper comprises: a first region containing a first component of an aqueous two-phase system (ATPS) where said first component is in a dry form; and a second region containing a second component of an aqueous two-phase system (ATPS) where said second component is in a dry form; wherein said first region and said second region are disposed so that when said wick is contacted with a fluid sample (see at [0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix is: a: configured to receive and/or contain an ATPS or components thereof; [0348], paper fluidic device...is configured such that application of the sample to the device hydrates the ATPS; [0168], first ATPS component is dehydrated on a first portion of the LFA...second ATPS component is dehydrated on a second portion of the LFA). 
Kamei also teaches that said first component of said ATPS is hydrated before said second component (See at [0167], ATPS components will be rehydrated as the sample flows...In some ATPSs where the phase containing the concentrated analyte is less viscous and potentially contains less of the polymer or micelle, that phase will flow faster).

Kamei et al. further discloses a system for the detection of an analyte (Para. [0004], devices and methods, comprising lateral flow assay (LFA) technology and aqueous multi-phase systems for the detection of target analytes), said system comprising (see at [0004], devices and methods, comprising lateral flow assay (LFA) technology and aqueous multi-phase systems for the detection of target analytes): a container containing (Para. [0115]: plurality of devices are packaged into a portable container) a dried (Para. [0169]: probe is provided in a probe buffer...probe buffer is dehydrated on the LFA) nanoconjugate comprising an indicator moiety attached to an
analyte binding moiety that binds to said analyte (Para. [0401]: gold-coated magnetic nanoprobes (GMPs) were used to first capture target biomolecules...gold coating on the GMPs also acts as a colorimetric indicator; Para. [0407], target molecules are present in the sample, they will bind to their specific antibodies decorated on the nanoprobes); and a device comprising a first paper containing components of an aqueous two-phase system (See [0343], paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix, wherein the porous matrix is: a: configured to receive and/or contain an ATPS or components thereof) where said first paper is in fluid communication with a lateral flow assay (LFA) (Para. [0149], LFA comprises a porous matrix into which is disposed the ATPS or components thereof), and where said first paper comprises (Para. [0149], LFA comprises a porous matrix into which is disposed the ATPS or components thereof): a first region containing a first component of an aqueous two-phase system (ATPS) where said first component is in a dry form (Para. [0168], first ATPS component is dehydrated on a first portion of the LFA); and a second region containing a second component of an aqueous two-phase system (ATPS) where said second component is in a dry form (Para. [0168], second ATPS component is dehydrated on a second portion of the LFA); wherein: said first region and said second region are disposed (Para. [0168], first portion and the second portion are same) so that when said wick is contacted with a fluid sample (Para. [0166], solution of the sample flows through the LFA and the ATPS will be re-solubilized). 

Kamei also teaches that the system, wherein said first component and said second component are components of a polymer/salt ATPS (Para. [0008], ATPS comprises a mixed phase solution that partitions into a first phase solution and
a second phase solution; Para. [0010], first phase solution comprises a salt and the second phase solution comprises a polymer) where said first component comprises a salt and said second component comprises a polymer (Para. (0010], first phase solution comprises a salt and the second phase solution comprises a polymer).

Therefore, in light of the disclosures of Kamei et al., the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.



Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of device configuration (see claim(s) 1, 2, 49, 50)
Sequential configuration- said first region and said second region are disposed so that when said wick is contacted with a fluid sample, said first component of said ATPS is hydrated before said second component (claims 1, 2, 49)
 Concurrent configuration-  a region containing both a first component and a second component so that when said wick is contacted with a fluid sample, said first component and said second component are hydrated at substantially the same time (claim 1, 49, 50)

Although the species of type of device configuration share a common structure in that they are all structural device configurations, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Kamei et al., who teach alternate device configurations as discussed above. 


One species for the type of paper material (see claim(s) 15, 56)
cellulose 
fiberglass 
nitrocellulose 
polyvinylidene fluoride
nylon
charge modified nylon
polyethersulfone
polytetrafluoroethylene (PTFE)
specific combinations of the above


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the general species of:
 type of paper material
share a common structure in that they are all (respectively):
 materials which share structural features 
the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Kamei et al., who teach: paper fluidic device for detection of a target analyte in a sample, the paper fluidic device including a porous matrix ([0343). Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  

 One species for the type of conjugate region (see claim(s) 31)
a conjugate comprising an indicator moiety attached to a binding moiety that binds to the analyte to be detected
a conjugate region configured to receive a nanoconjugate complexed with an analyte


Likewise, although the species of type of conjugate region binding pairs share a common structure in that they are all structural device configurations of components, the common structural configurations are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Kamei et al., who teach alternate device configurations as discussed above. 
 
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species from each species group listed above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic except claims 2 and 50

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Pertinent Prior Art

Kamei et al. WO 2017/041030 A
In particular, Kamei et al. WO 2017/041030 A teaches:  
methods and devices for the detection and/or quantification of clinically relevant pathogens. The device comprises a lateral flow assay device, LFA, and an aqueous two-phase system (ATPS) comprising a mixed phase solution that separates into a first phase solution and a second phase solution. The document discloses an integrated ATPS rehydration and resolubilization optimized wick (ARROW) and LFA assay design which is identical to the construct as disclosed in the present application. The wick may
comprise dehydrated potassium phosphate on fiberglass, a blank fiberglass and dehydrated PEG on fiberglass. In other embodiments the first phase solution component and/or first ATPS component is dehydrated on a first portion of the LFA or in a first layer of the flow through assay (separation component) and the second phase solution component and/or second ATPS component is dehydrated on a second portion of the LFA or in a second layer of the flow through assay (separation component). In some embodiments the first and the second portion are the same, see D1 par. [0006], [0008]-[0019], [0028], [0038], [0039], [0042], [0045], [0050]-[0052], [0059]-[0062], [0076], [0077], [0096], [0105], [0110]-[0114], [0142], [0151], [0221], [0222], and figure 11 and the claims.  

Takayama et al. US 2013/0065784 A1
Takayama et al. Michigan is in the field of dehydrated two phase aqueous systems (Para. [0005]) and teaches first component when hydrated flows into said second component hydrating said second component (Para. [0010], FIG. 2, DEX phase is introduced into the PEG solution; FIG. 2, shows PEG phase surrounding DEX phase, during hydration, the water for the DEX phase comes through the PEG phase as it hydrates) to provide a mixed phase (Para. [0006], first and second solutions form an aqueous two-phase system when mixed). 


Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELA E FUENTES/
Examiner, Art Unit 1641



/OLIVIA M. WISE/Primary Examiner, Art Unit 1631